Opinion by
Rice, P. J.,
Prior to the Act of May 3, 1855, P. L. 415, an assignment *269for the benefit of creditors made in Maryland and valid under the laws of that state would have protected this debt from subsequent attachment in Pennsylvania: Speed v. May, 17 Pa. 91; Law v. Mills, 18 Pa. 185 ; Philson v. Barnes, 50 Pa. 230. See also Noble v. Thompson Oil Co., 79 Pa. 354. The act-of 1855 declares, that whenever any person making an assignment of “ his or her estate situate within this commonwealth,” for the benefit of creditors, shall reside out of this state, such assignment may be recorded within any county “ where such estate, real or personal may be,” and take effect from its date; provided, that no bona fide purchaser, mortgagor or creditor having lien thereon before the recording, and not having had previous actual notice thereof, shall he affected or prejudiced by such assignment. If the situs of the debt at the time of the assignment was in Pennsylvania, not in Maryland, the act of 1855 applies. The debt would be deemed part of the estate of the defendant “ situate within this commonwealth ” if he were compelled to come to this state to collect it. See opinion by Mr. Justice McKenna in Chicago and Rock Island, etc., Ry. Co. v. Sturm, 174 U. S. 710. Accordingly it has been held that where a natural person, resident in Pennsylvania, owes a debt to a nonresident, the act of 1855 applies: Philson v. Barnes, 50 Pa. 230; Steel v. Goodwin, 113 Pa. 288. Of course the same would be true and applicable here, if the debtor were a Pennsylvania corporation which could be reached by process in Pennsylvania only. But here, the corporation debtor had complied with the laws of Maryland and was lawfully engaged in business in that state; it was subject to process there; its creditor resides there; the contract out of which the debt arose was made, and, for aught that appears, was performable there; in short it was a Maryland contract. See Burnett v. Pennsylvania R. R. Co., 176 Pa. 45, and Healy v. Eastern Building and Loan Assn., 17 Pa. Superior Ct. 385. The creditor needed not the aid of our courts or laws to collect the debt, nor did the trustee in the deed of assignment need their aid to perfect his title. The courts of Maryland could have compelled the appropriation of the debt to the payment of the creditor’s debts to others, by attachment. The argument of the appellant’s counsel necessarily concedes that the debt had a situs in Maryland for that purpose at least. But as the *270creditor, being insolvent, chose to make the appropriation himself by a voluntary assignment for the benefit of all his creditors, and as the laws of Maryland were complied with in all particulars, we are of opinion that the right of the trustee to the money was complete without the recording of the deed in Pennsylvania, and was not divested nor impaired by the subsequent attachment. The manifest object of the act of 1855 was to protect our own citizens (Bacon v. Horne, 123 Pa. 452; Long v. Girdwood, 150 Pa. 413; Hilliard v. Enders, 196 Pa. 587; and is sustainable as a regulation of the transfer of property situate within this commonwealth. “ When this power is asserted by legislation of the state where the property is situate, any principle of comity in conflict therewith must not render the legislation invalid: ” Steel v. Goodwin, 113 Pa. 288. But here the right of the trustee to the money rests upon a broader foundation than the principles of comity between states. He does not come into the courts of this state to perfect the transfer to him, or because he was compelled to do so to collect the debt, and is not to be deemed to have forfeited this right by a course which was manifestly for the protection and in relief of the stakeholder. To hold that the act of 1855 applies to such a case as is here presented is to give it an extraterritorial effect, which, presumably, was not intended by the legislature.
The judgment of the court below on the case stated is affirmed.